EXHIBIT MONUMENT RESOURCES, INC. UNIT PURCHASE AGREEMENT March 5, TABLE OF CONTENTS Page 1. Authorization and Reservation of Common Stock and Warrants; Purchase and Sale of Units. 1 1.1. Authorization and Reservation of Common Stock and Warrants 1 1.2. Authorization of Warrants 1 1.3. Purchase and Sale of the Common Stock 1 1.4 The Closing 1 2. Representations and Warranties of the Company 2 2.1. Organization and Corporate Power 2 2.2. Authorization 2 2.3. Capitalization 2 2.4. Subsidiaries 3 2.5. Reports and Financial Statements 3 2.6. Absence of Undisclosed Liabilities 4 2.7. Absence of Certain Developments 4 2.8. Title to Properties 4 2.9. Tax Matters 4 2.10. Contracts and Commitments 4 2.11. No Defaults 4 2.12. Intellectual Property 5 2.13. Effect of Transactions 5 2.14. No Governmental Consent or Approval Required 5 2.15. Litigation 6 2.16. Securities Laws 6 2.17. Business 6 2.18. Brokerage 6 2.19. Employees 6 2.20. Environmental Matters 6 2.21. Retirement Obligations, etc. 7 2.22. Transactions with Affiliates 7 2.23. Books and Records 7 2.24. Insurance 8 2.25. No Unlawful Payments 8 2.26. Sarbanes-Oxley Act 8 2.27. Material Facts 8 i 3. Representations and Warranties and other Agreements of the Investors 8 3.1. Authorization 8 3.2. Purchase Entirely for Own Account 9 3.3. Restricted Securities 9 3.4. Financial Condition 9 3.5. Experience 9 3.6. Receipt of Information 9 3.7. Brokerage 9 3.8. Address 9 3.9. Legends 9 4. Conditions to an Investor’s Obligations at the Closing 10 4.1. Representations and Warranties of the Company 10 4.2. Performance 10 4.3. Compliance Certificate 10 4.4. Qualifications 10 4.5. Proceedings and Documents 10 4.6. Other Agreements 10 4.7. Secretary’s Certificate 10 4.8. Reservation of Conversion Units 11 5. Conditions to the Company’s Obligations at the Closing. 11 5.1. Representations and Warranties 11 5.2. Payment of Purchase Price 11 5.3. Proceedings and Documents 11 6. Right of First Refusal 11 6.1. Company’s Right of First Refusal 11 6.2. Notice of Proposed Transfer 11 6.3. Exercise of Right of First Refusal 12 6.4. Purchase Price 12 6.5. Payment of Purchase Price 12 6.6. Selling Stockholder’s Right to Transfer 12 6.7. Exception for Affiliate Transfers 12 6.8. Assignment of Right of First Refusal 12 6.9. Right to Participate Pro Rata in Future Issuances 13 ii 7. Additional Covenants of the Company 13 7.1. Management and Information Rights 13 7.2. Directors’ and Officers’ Insurance 13 7.3. Board Matters 13 8. Miscellaneous. 13 8.1. Certain Defined Terms 13 8.2. Survival of Covenants; Assignability of Rights 14 8.3. Incorporation by Reference 14 8.4. Parties in Interest 14 8.5. Amendments and Waivers 14 8.6. Governing Law 14 8.7. Notices 14 8.8. Effect of Headings 15 8.9. Entire Agreement 15 8.10. Severability 15 8.11. Counterparts 15 iii MONUMENT RESOURCES, INC. UNIT PURCHASE AGREEMENT This UNIT PURCHASE AGREEMENT (the “Agreement”) is made as of the 5th day of March, 2008 by and between Monument Resources, Inc., a Colorado corporation (“Monument” or the “Company”), and MNB Energy, LLC (“MNB”) and A.G. Foust (“Foust”).MNB and Foust are referred to herein collectively as the “Investors” however their rights and obligations hereunder are several and not joint, as indicated in Exhibit A hereto. In consideration of the mutual promises and covenants contained in this Agreement, the parties hereto agree as follows: 1.
